UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TAPESTRY, INC,

Plaintiff,
-against-

NICHE CORPORATION and JAYESH
JESALPURA,

Defendants.

 

 

ANALISA TORRES, District Judge:

It is hereby ORDERED that:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 3/18/2020

 

19 Civ. 11777 (AT)

ORDER

1. By April 2, 2020, Defendant Jesalpura shall file his motion to disqualify;
2. By April 16, 2020, Plaintiff shall file its opposition; and
3. By April 23, 2020, Defendant Jesalpura shall file his reply, if any.

The briefing schedule for a motion to dismiss, ECF No. 25, is ADJOURNED. The Court
will enter a case management plan setting forth the discovery schedule upon resolution of the

motion to disqualify.
SO ORDERED.

Dated: March 18, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge
